DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of March 26, 2021 which amended claims 1, 3, and 9; canceled claim 6 and added new claim 11.

Drawings
The drawings are objected to because in claim 4 in the box 52 the “full word” “Determination” should be written in the box instead of “Determinati on”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed March 26, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in amended claim [0036] the previous recitation that the pressure-sensitive material could be “a varistor, a piezoelectric material, and the like” has been changed to the pressure-sensitive material “is preferably a varistor”. While there is original basis for the material being a varistor but there is no original disclosure that this is the preferable material.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “analysis module”, the “determination module”, the “output module” in claim 1, lines 20-26; the “alarm unit” of claim 1 line 27; and, the “driving control unit” of claim 1 line 29; also, the “noise filtering module” of claim 9 line 2 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 8 and 9 “and a sensing chamber” should be deleted for redundancy.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in lines 10 and 11 ”to pass through” should be “to pass therethrough”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in line 18 after “determines” “a” should be inserted before “working status”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 1 and 2 “an alert” should be “the alert”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  phrase “motion noises interference” is confusing, the examiner would suggest “interference due to motion noises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 has been amended to set forth that “the pipeline is a flow channel designed to reduce or eliminate interference with the liquid due to external factor and sudden change is resistance”. Paragraph [0036] mentions the same desired result and says this is accomplished by a “special design of the pipeline includes but not limited to special capillary paths, fluid resistance devices and pressure smoothing devices”. The disclosure does not specifically show or teach this material and thus the applicant has not shown possession of the claimed invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has not shown possession of the material set forth in claims 9 and 11. In particular, the applicant has not clearly shown the structural details of the three embodiments of the noise filtering modules. In paragraphs [0051] thru [0053], a minimal description of a few elements of the filtering module are set forth and the functions performed are mentioned that create the filtering shown in Figs. 7(a), (b) and (c). By not sufficiently describing or showing the structure which makes up the noise filtering module the applicant has failed to demonstrate possession of the claimed invention of claims 9 and 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 line 3 it is unclear if the “actuating device” is being positively claimed since it is mentioned in a functional statement.
	Claim 1 is also vague and indefinite because line 4 sets forth “at least one pressure sensor, at least one of which…” so that in line 5 the reference to “the at least one pressure sensor senses a change in pressure of the liquid output”: is unclear. It is unclear if one of the “at least one pressure sensor” or the “at least one of which” is being referred to.
The term “top to bottom” in claim 1 line 7 is a relative term which renders the claim indefinite. The terms “top" and "bottom” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear how to judge what the reference frame for top and bottom is.
In claim 1 line 25 there is no antecedent basis for “the alert signal” or “the alarm unit”; and, in line 27 it is unclear if either of the “alert” or “the signal” are the same as the alert signal of line 25.
In claim 1 line 30 “outputs” (plural) are set forth from the signal pressing unit. It is unclear which outputs are being claimed and if the alert signal is included as part of the outputs.

Claim 1 limitations  of “the “analysis module”, the “determination module”, and the “output module”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that perfroms the function in the claim. See for example Fig. 4 which merely discloses a schematic diagram of the signal processing unit, and paragraphs [0019] and [0042] – [0044] which define the elements of Fig. 4 in functional terms. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In claim 2 line 4 it is unclear what the distinction between an “actuating device” and a “driving source” is. The examiner would suggest deleting “is used as a driving source”.
In claim 3 lines 3 and 4 it is unclear which grouping of the sensors (see above with regards to claim 1 line 4) is being referred to by “said at least one pressure sensor”. Also, in lines 5 and 6 it is unclear what the reference frame is for the limitations “reduce” and “sudden”, and it is unclear what an “external factor” is.
In claims 4 and 5 at line 2 it is unclear which grouping of the sensors (see above with regards to claim 1 line 4) is being referred to by “said at least one pressure sensor”.
Claim 4 is vague and indefinite because it sets forth the two options of the sensor being installed in an independent  chamber or integrated into a pipeline. Fig. 3 only shows one embodiment and includes the detailed recitation (for example including the covers) of the sensor. It is unclear which if these two options is disclosed and which one is not disclosed. Further, in view of the detailed recitation of the sensor structure the embodiment which is not shown should be removed from the claim. The examiner believes that the pressure sensor being integrated to the pipeline is what is intended.
In claim 5 lines 2 and 3 the phrase “provided in front of an input” is confusing. The examiner would suggest references “upstream of the input”.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.

Allowable Subject Matter
Claims 1, 2, 4-8 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach of an infusion abnormality detection and control system having a microfluidic pump chip, at least one pressure sensor installed at the pipeline subsequent to an outlet of the microfluidic pump chip, a signal regulating circuit, a signal collecting circuit, a signal processing unit which sends out an alert signal when an abnormality is detected, and alarm unit and a driving control unit as claimed; wherein each of said at least one pressure sensor comprises the following elements stacked in order from an upper cover, a pressure-sensitive material, a barrier layer, a pressure-sensitive material, a barrier layer, a sensing chamber and a lower cover; the sensing chamber defined between a bottom surface of the barrier layer and a top surface of the lower cover to allow fluid to pass therethrough.
The Wojcicki et al reference represents the closest prior art and includes an infusion abnormality detection and control system (see Fig. 1) having a microfluidic pump chip 6, at least one pressure sensor 1 installed at the pipeline 8 subsequent to an outlet of the microfluidic pump chip, a signal regulating circuit (2,3), a signal collecting circuit 4, a signal processing unit 5 which sends out an alert signal (see col. 4 lines 31 thru 39) when an abnormality is detected, and alarm unit and a driving control unit (col. 5 lines 27-32). References to Bobo, Jr. et al, Miki et al, and Maeda et al disclose similar structures. Hauser discloses the closest prior art with regards to the sensor structure disclosing a cover 14, a sensor 20, a barrier layer 18 and a pipeline 12. Hauser does not disclose the two covers in combination with the rest of the sensor structures as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                    




CGF
September 9, 2022